Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
In the applicant’s amendment filed on 01/14/22, claims 1-7 and 9-34 are pending.  The claims 19 and 30 are amended. 
This is a Notice of Allowance.

Allowable Subject Matter
Claims 1-7 and 9-34 are allowed.
The prior arts fail to teach individually or in combination the following limitations of claims 1 and 14 :”wherein the initialization voltage line is parallel to the data lines” and “wherein the driving connector, the initialization voltage line, the driving voltage line, and the data lines are disposed on the same layer.”  The rationale is the same as those explained in the remarks filed on 8/23/21 page. 15-18.
The prior arts fail to teach individually or in combination the following limitations of claim 9:”a first voltage lines comprising a first line parallel to the scan lines and a second line parallel to the data lines in a plane view…” “wherein the second lines is disposed between a gate electrode of the driving transistor of the third pixel and the data line configured to transfer one of the data voltages to the second pixel in the plane view.” and claim 13:”a first voltage lines comprising a first line substantially parallel to the gate line and a second line substantially parallel to the data line…” “wherein the second line is disposed between a gate electrode of the driving transistor of the third pixel and the data line configured to transfer the data voltage to the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992